Honorable Raymond W. Vowel1             Opinion No. WW-312
Acting Ekecutive Director
Board   for   Texas   State   Hospi-    Re:   Whether a Cert8in    c1ai.m is
 ta3.s and SpecLal      Schools               barred b the provi,siona of.
Austin, Texas                                 Article  5 3.57 Revised Civil
                                              Statutes of texas, 1925, as
Dear Mr. Vowel1 :                             amendedI)
           The claim Involved in your request was presented to
the Board for Texas State Hospitals and Special Schools on the
8th day of July,1957 .and was approved by the Board on the 24th
day of September, 19 4-(, and presented to the Comptroller     for pay-
ment between    the 24th day and. the 30th day of September, 1957.
The claim arose by vlrtue of service rendered       pursuant to a con-
tract entered into on the 14th day’of Apr’il, 1954, for archi-
tectural  services   in connection  with construction   at the Eas,t
Texas Tuberculosis     Hospital,
          House Bill 11’1         Acts of the 53rd Legislature,   Regular
Session  195js Chapter Si,          page 144, appropriated  $291Q0,000.0C:
out of ehe State Hospital         Fund to the East Texas Tuberc’ulosis
Hospital for constructing         and equipping buildings.    This appro-
priation was made for the         fiscal  year ending August 319 1955.
           The $th Legislature,  ,dn House Bill 140, made the fol-
lowing appropriation  to the East Texas Tuberculosis  Hospital
for the fiscal  years ending August 31, 1956 and August 319 1957:


               “Any unexpended balances in the appropriation
        for constructing   and equipping buildings    for the
        East Texas Tuberculosis    Hospital made In Item 7s
        Section le Article   II (page 144) of Chapter 81
         (House Bill No’. 111), Acts of the Fifty-third    Leg-
        islatuxe,   Rsgular Session, remaining as of August
        31, 195ss are hereby reappropriated    for the same
        purposes specified   in that Act for the biennium be-
        ginning September 1, 1955.”
              Article k357, Revised Civil Statutes of Texas, 1925
providing     for the keeping of a list of claims by the Comptroller
Honorable    Raymond W. Vowell,   page 2   (WW-312)


of Public Accounts was amended in 1931 by the provisions   of
House Bill 495, Acts of the 42nd Legislature, Regular Session,
1931, Chapter 24js by inserting the following provisions :
           “No claim shall be paid from appropriations
     unless presented to the Comptroller for payment
     within two (2) years from the close of the fiscal
     year for which such appropriations  were made, but
     any claim not’presented  for payment within such
     period may be presented to the Legislature    as other
     claims for which no appropriations  are available. n
            !Che phrase .“wlthln two (2) years from the close of the
fiscal  year for which such appropriations     were made’) refers   to
the fiscal   year during which the appropriated funds become avail-
able for disbursement,     and it Is not limited to the first     year
the appropriated    funds are available    but applies to all fiscal
years during which the appropriated hutids are available       for dis-
bursement 0 Attorney General’s Opinions V-1416 (1952) and MS-
10 (1953).
            Prior  to the 1931 amendment to Article     4357g the Comp-
troller  had no power to close out accounts on various appropria-
tions since there was no limitation       as to when claims against
such appropriations     c,?uld be presented.   Subsequent to the 1931
amendment, the Comptroller could close out the accounts on the
various appropriations      after two years had expired from the close
of the fiscal    year for which the appropriatlons    involved were
made. The close of the fiscal       year for which the original   appro-
priation  of $2,100 000,OO was made was August 31 1955, and the
close of the fiscal    year for which the reappropr Jation was made
was August    31;1957.
           Since the claim involved In your request is payable
out of the appropriation   for the fiscal years ending August 31,
1956, and August 31, 1957 and has been presented within two
years from August 31, 1953, it is our opinion that the claim is
not precluded   from being paid by the provisions of Article 6357.
           Any statement contained In any former Attorney Gen-
eral’s  Opinion concerning a construction of Article  6357 contrary
to this Opinion is hereby expressly overruled.
Honorable   Raymond W. Vowell,   page 3   (WW-312)




            A claim payable out of an appropriation for
      the biennium ending.August 31, 1957s may be pre-
      sented to the Comptroller until August 31, 1959.
                                  Your8 very truly,
                                  WILL WILSON
                                  Attorney General    of Texas




JR:jl:wb
APPROVED:
OPINION COMMITTEE
Geo o P nlackburn, Chairman
John H. Minton, Jr.
Mrs. l+ariaCta McGregor Payne
B. H. Timnins, Jr.
Fred Werkenthln
REVIEWEDFOR THE ATTORNEY
                       GENERAL
BY:   W. V. Geppert